 In the MatterOfMONSANTOCHEMICALCOMPANYandUNITED GAS,COKE AND CHEMICALWORKERS OFAMERICA, CIOandINTERNATIONALASSOCIATIONOFMACHINISTS,DISTRICT No.9 andINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL B-309, AFLandUNITEDBROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,LOCAL 169, AFLandUNITED ASSOCIATIONOF PLUMBERSAND STEAM-FITTERS,LOCAL 649, AFLCases Xos. 14-R-1323, 14-R-1346, 14-R-1369, 14-R-1370, and14-R-1371, respectively.Decided April17, 1946Mr. Charles E. Caspari,Jr.,of St. Louis, Mo., andMr. Paul M.Tompkins,of Monsanto,Ill., for the Company.Messrs.Victor B. Harris, Joseph Appelbaum,andWilliam Wynn,all of St. Louis, Mo., for the CIO.Mr. W. C. Riley,of St. Louis, Mo., andMr. CarlHuhndorff,ofWashington,D. C., for the Machinists.Mr. George Viner,of East St.Louis, Ill., andMr. Arthur Pointon,of Belleville,Ill., for the Electricians.Messrs. Ralph A. MeaseandAl G°oce,both of East St.Louis, Ill.,for the Carpenters.Messrs. J. D. GrayandFred Davis,both of East St. Louis, Ill., forthe Steamfitters.Mr. H. J. Paar,of Waterloo,Iowa, andMr.Wiley Smith,of Dupo,Ill., for the Chemical Workers.Mr. Warren H. Leland,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by United Gas, Coke and Chemical Work-ers of America, CIO, herein called the CIO ; International Associationof Machinists, District No. 9, herein called the Machinists ; Interna-tional Brotherhood of Electrical Workers, Local B-309, AFL, hereincalled the Electricians;United Brotherhood of Carpenters and67 N. L.R. B., No. 63.476 MONSANTO CHEMICAL COMPANY477Joiners of America, Local 169, AFL, herein called the Carpenters; andUnited Association of Plumbers and Steamfitters, Local 649, AFL,herein called the Steamfitters, alleging that questions affecting com-merce had arisen concerning the representation of employees of Mon-santo Chemical Company, Monsanto, Illinois, herein called the Com-pany, the National Labor Relations Board provided for a consolidatedhearing upon due notice before Keith W. Blinn, Trial Examiner.The hearing was held at St. Louis, Missouri, on February 19 and 20,1946.The Company, the CIO, the Machinists, the Electricians, theCarpenters, the Steamfitters, and the International Chemical WorkersUnion, Local No. 12, AFL, herein called the Chemical Workers, ap-peared and participated.'All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDING,-, OF FACT1.THE BUSINESS OF THE COMPANYMonsanto Chemical Company, a Delaware corporation, is engagedin the manufacture of heavy chemicals, organic chemicals, and inter-mediates.The Company operates about 17 plants throughout 13States of the United States.This proceeding is concerned solely withthe Company's Plant "B", located at Monsanto, Illinois.During theyear 1945, the Company purchased raw materials for Plant "B",consisting of sulphur, phosphate, benzol and salt, valued in excess of$1,000,000, of which more than 75 percent was purchased and shippedfrom points outside the State of Illinois.During the same period.the Company sold products finished at Plant "B", valued in excess of$1,000,000, of which more than 75 percent was sold and shipped topoints outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke and Chemical Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.International Association of Machinists, District No. 9, is a labororganization admitting to membership employees of the Company.1The Trial Examiner granted the Chemical workers' motion to intervene 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers, Local B-309;United Brotherhood of Carpenters and Joiners of America, Local 169;United Association of Plumbers and Steamfitters, Local 649; and In-ternational Chemical Workers Union, Local No. 12, are labor organi-zations affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to any of the pe-titioning unions as exclusive bargaining representative until certifiedby the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that each of the petitioning unions represents asubstantialnumber of employees in the unit it alleges to beappropriate.2We find, insofar as the CIO's petition is concerned, that a questionaffecting commerce has arisen concerning the representation ofemployees of the Company, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.8IV. THE APPROPRIATE UNITThe Company, the CIO, and the Chemical Workers contend thatall hourly paid employees at the Company's Plant "B", excludingthe police force, constitute an appropriate unit for the purposes ofcollective bargaining.However, the Machinists, the Electricians, theCarpenters, and the Steamfitters seek, in substance, units comprisedof employees of their respective crafts.The Chemical Workers 4 has bargained with the Company forPlant `B"'s hourly paid employees from 1933 until the present time.2The Field Examiner reported that the CIO submitted authorization cards bearingthe names of 687 employees listed on the Company's pay roll of October 31, 1945. Thereare approximately 1127 employees in the plant-wide unit sought by the CIO.The Machinists submitted authorization cards bearing the names of 19 employees listedon the Company's pay roll of January 8, 1946. There are approximately 43 employeeswithin the craft unit sought by the Machinists.The Electricians submitted authorization cards bearing the names of 16 employeeslisted on the Company'spay roll of January 8, 1946. There are approximately 22employees within the craft unit sought by the Electricians.The Carpenters submitted authorization cards bearing the names of 11 employeeslisted on the Company's pay roll of January 8, 1946There are approximately 14employees within the craft unit sought by the Carpenters.The Steamfitters submitted authorization cards bearing the names of 41 employeeslisted on the Company'spay roll of January 8, 1946.There are approximately 67employees within the craft unit sought by the Steamfitters.The Chemical Workers apparently relies upon an existing contract with the Company,not raised as a bar,as proof of its interest in this proceeding.8 As hereinafter indicated,the units sought by the other petitioning unions are inap-propriate and their petitions are accordingly dismissed.4And its predecessor,Chemical Workers, Local 20032,AFL, a "Federal Labor Union." MONSANTO CHEMICAL COMPANY479Since 1937 such bargaining has been conducted pursuant to agree-ments between the Company and the Chemical Workers. In April1945, the Electricians, the Carpenters, and the Steamfitters filed asingle petition requesting three craft units-' and the Regional Di-rector refused to issue a notice of hearing. In August 1945, thesethree unions struck for recognition.Following a settlement of thestrike, representatives of the three unions were permitted to partici-pate in wage negotiations and the presentation of grievances withinthe framework of the existing contract between the Chemical Work-ers and the Company. The present petitions were filed by these threeunions and the Machinists in the latter part of 1945.The four craft petitioners urge that the employees they seek fallinto identifiable and homogeneous groups; that there is no inter-change between these employees and others; and that these employeesare separately supervised.We deem it significant, however, that notuntil after 12 years of collective bargaining on a plant-wide basisdid the employees sought by the craft petitioners attempt to secureseparate representation.Since 1937 they were covered by the con-tracts between the Chemical Workers and the Company. During allthis time they apparently acquiesced in the plant-wide unit. Indeed,i t does not appear that they were organized by the craft petitionersuntil January 1945.Consequently, we find upon the basis of thehistory of collective bargaining that the craft units sought are in-appropriate, and that a plant-wide unit is proper for collective bar-gaining purposes eWe shall, therefore, dismiss the petitions filedby the four craft petitioners.We find that all hourly paid employees at the Company's Plant"B", located at Monsanto, Illinois, excluding the police force and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.v. TI IF, DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.5The Machinists did not file a petitionat that time.6SeeMatter of AmericanCar it Foundry Co.,51 N L R B 1416;Matter ofThe Proctorand Gamble Manufacturing Company,52 N. L.R. B. 661,Matter of Doehler Die CastingCompany,58 N L.R. B 166 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Monsanto Chem-ical Company, Monsanto, Illinois, au election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fourteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Gas, Cokeand Chemical Workers of America, CIO, or by International Chem-icalWorkers Union, Local No. 12, AFL, for the purposes of collectivebargaining, or by neither.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord, it is hereby ordered that the petitions for investigation andcertification of representatives of employees of Monsanto ChemicalCompany, Monsanto, Illinois, filed by International Association ofMachinists,DistrictNo. 9 (Case No. 14-R-1346) ; InternationalBrotherhood of ElectricalWorkers, Local B-309, AFL (Case No.14-R-1369) ;United Brotherhood of Carpenters and Joiners ofAmerica, Local No. 169, AFL (Case No. 14-R-1370) ; and UnitedAssociation of Plumbers and Steamfitters, Local 649, AFL (Case No.14-R-1371), be, and they hereby are, dismissed.CHAIRMAN IIERZOG took no part in the consideration of the aboveDecision, Direction of Election, and Order.